FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 04 April 2022. 
Claims 6 and 8 have been amended.
Claims 2-5 and 13-26 are cancelled.
Claim 27 has been added.
Claims 1, 6-11 and 27 are presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 04/07/2022 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Rejections Withdrawn
The rejection of claim 6 under U.S.C. 112(b), as being indefinite, is withdrawn in view of the amendment of claim 6.  

Rejections Maintained 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1 and 6-9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riley (US 5948443) in view of Cooper (US 6299896, cited in IDS filed 08/05/2019), Sultenfuss (US5514382, cited in IDS filed 08/05/2019), Kris-Atherton (Circulation. 2002;106:2747-2757, cited in IDS filed 08/05/2019), ProJoba (http://www.youngevity.net/product/PJ520.html; cited in IDS filed 08/05/2019), Lourens-Hattingh (International Dairy Journal 11 (2001) 1–17, cited in IDS filed 08/05/2019), and Daikeler (US 20100291050, cited in IDS filed 08/05/2019), as evidenced by NIH1 (https://ods.od.nih.gov/factsheets/VitaminD-HealthProfessional/; accessed 10/2/2021; cited in IDS filed 08/05/2019), NIH2 (http://dietarysupplementdatabase.usda.nih.gov/faq.html; accessed 10/2/2021; cited in IDS filed 08/05/2019), and Projoba2 (http://www.youngevity.net/images/pdf/ProJoba/PN7.pdf; accessed 10/2/2021; cited in IDS filed 08/05/2019) is maintained. 
With regard to claims 1 and 6-8, Riley teaches a composition that is administered to a human comprising 0.060-4.5 mg of vitamin A (1 IU = 0.00333 mg calculated as retinol; see NIH2), 0.7-15 mg of vitamin B1, 0.7-15 mg of vitamin B2, 6-100 mg of vitamin B3 (niacin), 4-50 mg of vitamin B5 (pantothenic acid), 2-100 mg of vitamin B6, 0.0005-0.040 mg of vitamin B12, 20-1000 mg of vitamin C, 0-0.010 mg of vitamin D (40 IU = 0.001 mg; see NIH1 Table 2 for evidence),  5-2000 mg of vitamin E, 0.05-0.80 mg of folic acid (i.e., folate), 100-1500 mg of a calcium source (i.e., calcium), 1-10 mg of a magnesium source (i.e., magnesium), 0-4 mg of a copper source (i.e., copper), 0.010-0.30 mg of a chromium source (i.e., chromium), 1-10 mg of a manganese source (i.e., manganese), 0.01-0.20 mg of a selenium source (i.e., selenium), 5-30 mg of a zinc source (i.e., zinc), 0.050-10 mg of lycopene, (0.3-9 + 0.05-2 + 0.05-10 + 0.05-5 + 0.005-0.5) = 0.905-26.5 mg of one or more carotenoids (i.e., beta carotene, alpha carotene, lycopene, lutein, and zeaxanthin; 1 IU = 0.00167 mg of beta carotene; see NIH2), 0-500 mg of one or more flavonoids (i.e., quercetin), 0.005-0.3 mg of biotin, 15-1700 mg of one or more amino acids (taurine and L-carnitine), and 0-500 mg of the powder of one or more dried fruits (Hawthorne berry extract; because the composition comprises the probiotic and the probiotic comprises the powder of one or more dried fruits, the presence of the powder of one or more dried fruits is considered to meet the limitations of the claims as long as the probiotic is also present; the presence of the probiotic is rendered obvious as described below) (column  21; also see claim 1). The composition administered as taught by Riley also contains one or more pharmaceutically acceptable excipients (cellulose, titanium dioxide; column 22, line 15). Riley does not teach the inclusion of vitamin k, potassium, a phosphate source, iodine, molybdenum, inositol, choline, pollen extract, fish oil, or a probiotic. The administration of the composition of composition of Riley does not require the inclusion of components outside of the claimed components.
Regarding claims 1 and 6-8, Cooper teaches that in a multivitamin and mineral supplement, in addition to the components described by Riley, it is also useful to include 0.025 mg of vitamin K as an active blood clotting agent and bone formation agent (column 5, lines 52-56); 400 mg of a potassium source because potassium is needed to regulate water intake, levels of acidity, blood pressure, and neuromuscular function (column 9, lines 14-23); 0.150 mg of an iodine source because iodine helps to metabolize fats and is necessary for normal thyroid function (column 7, lines 48-54), and 500 mg of choline, which is necessary for nervous system function and brain function (column 7, lines 1-8). It would therefore been obvious to one of ordinary skill in the art to include the micronutrients disclosed by Cooper not found in Riley, including those described above, in the administered composition of Riley to provide more complete supplementation of micronutrients. The potassium source of Cooper is potassium phosphate (column 9, line 30); therefore, the composition of Riley and Cooper also contains a phosphate source at 400 mg.
Regarding claims 1, 6 and 7, Sultenfuss teaches that in a multivitamin and mineral supplement, in addition to the components described by Riley and Cooper, it is also useful to include 0.015 mg of molybdenum because molybdenum metabolizes fats, plays a biochemical role in the functioning of enzymes, and plays a role in iron utilization (column 7, lines 31-36) and that it is also useful to include 80 mg of inositol because inositol is essential for healthy hair, helps remove fats from the arteries and liver, and is necessary for brain function (column 5, lines 45-50). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include molybdenum and inositol as taught by Sultenfuss in the composition of Riley and Cooper.
Regarding claims 1, 6 and 7, the composition of Riley is taught to improve cardiovascular health (abstract). Kris-Etherton teaches that fish oil is useful to improve cardiovascular health (see entire document, including title, abstract, Table 3, and page 2755, left column) and that typical capsules contain 300 mg of EPA/DHA per capsule, with a recommended fish oil intake of 3 g per day (page 275, right column). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include 0.3-300 mg of fish oil as taught by Kris-Etherton in the administered composition of Riley, Cooper, and Sultenfuss to provide cardiovascular benefits. 
Regarding claims 1, 6 and 7, Projoba teaches that flower pollen extracts are useful for increasing energy (page 3) and flower pollen extracts contain every micronutrient required for the human body to thrive (page 5) and thus teaches that flower pollen extract supplementation is useful (pages 3-6); Projoba also teaches that it is useful to supplement pollen extract together with probiotic bacteria, particularly the lactic acid bacteria found in the healthy intestinal tract of every human being (page 1). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include the flower pollen extract-probiotic combination of Projoba in the administered vitamin/mineral composition of Riley, Cooper, Sultenfuss, and Kris-Etherton to provide energy and micronutrient supplementation together with healthy gut bacteria. Projoba2 provides evidence that the flower pollen extract-probiotic combination of Projoba contains 74 mg of pollen extract in one part of the supplement (page 2) and up to 114 mg of pollen extract in another part of the supplement (page 1); therefore, the content of pollen extract is 74-188 mg. 
Regarding claim 1, 6 and 7, the probiotic of Riley, Cooper, Sultenfuss, Kris-Etherton, and Projoba is present in solid form, as evidenced by Projoba2 (page 3). However, Lourens-Hattingh teaches that yogurt is useful as a carrier food for probiotics because yogurt has long been recognized as a product with many desirable effects for consumers (page 7, “yogurt a probiotic food” section) and because it ensures that high amounts of bacterial cells remain viable up to consumption (page 7, left column). It would have therefore been obvious to one of ordinary skill in the art to use a yogurt carrier to administer the composition of Projoba, i.e., the probiotic and the pollen extract, within the overall administered composition of Riley, Cooper, Sultenfuss, Kris-Etherton, and Projoba. Projoba2 provides evidence (page 3) that the label of the probiotic supplement of Projoba indicates that the supplement of Projoba contains 4 x 109 cells; however, because the dosage form is a solid dosage form, it is unclear how many of the cells are actually viable as it is not clear how many of them survived the processing from the culture condition into the solid dosage form. Lourens-Hattingh teaches that a probiotic yogurt should contain at least 107 or 108 viable bacterial cells per ml (page 9, right paragraph) and that 108 live probiotic cells should be consumed each day. It would have therefore been obvious to prepare the yogurt of Riley, Cooper, Sultenfuss, Kris-Etherton, Projoba, and Lourens-Hattingh to contain 107 - 108 viable bacterial cells per ml in a dose of 108 cells; therefore, the volume of the probiotic composition containing the pollen extract would have been 1-10 ml. 
Regarding claims 1, 6 and 7, Daikeler teaches that in a probiotic composition, inclusion of dried powder of at least one antioxidant superfood (paragraph 22), including blueberries (Table 2), is useful because the probiotics increase the bioavailability of the antioxidants contained in the superfoods and thus increase the antioxidant effect in the body (paragraph 24). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include dried powder of blueberries in the administered composition of Riley, Cooper, Sultenfuss, Kris-Etherton, Projoba, and Lourens-Hattingh to provide an antioxidant effect, with the dried powder of blueberries particularly included in the probiotic component so that the probiotic bacteria can maximize the bioavailability of the antioxidants from the dried powder of blueberries. The dried powder of blueberries is included at 50-500 mg (Daikeler, Table 2).
The limitations “wherein the composition effects a decrease in at least one of pulse wave velocity values; and endothelial function (AIX) values in a patient" in claim 1, because the composition of Riley, Cooper, Sultenfuss, Kris-Etherton, Projoba, Lourens-Hattingh, and Daikeler administration of a composition containing the same specific components contained in the claimed composition and in the same amounts, it is considered to necessarily effect a decrease in at least one of pulse wave velocity values; and endothelial function (AIX) values in a patient. 
With regard to claim 7, the composition contains 0-0.010 mg of vitamin D as described above.
With regard to claim 9, the composition comprises dried powder of blueberries as described above and also at least one lactic acid bacterium (evidenced by Projoba2, page 3). Lourens-Hattingh teaches that it is useful to include inulin in probiotic compositions to support the growth of the probiotic bacteria (page 7, right column). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include inulin in the probiotic portion of the composition.

The rejection of claim 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riley  in view of Cooper, Sultenfuss, Kris-Atherton, ProJoba, Lourens-Hattingh, and Daikeler, as applied to claims 1 and 6-9 above, and further in view of (in the alternative) Huys (Research in Microbiology 157 (2006) 803–810; cited in IDS filed 08/05/2019), Verdenelli (Eur J Nutr (2009) 48:355–363; cited in IDS filed 08/05/2019), and Kimoto (Letters in Applied Microbiology 1999, 29, 313–316; cited in IDS filed 08/05/2019) is maintained.
With regard to Claim 10, as described above, Riley, Cooper, Sultenfuss, Kris-Etherton, Projoba, Lourens-Hattingh, and Daikeler teach the limitations of Claim 1. However, the probiotic is Lactobacillus acidophilus and Lactobacillus bulgaricus (evidenced by Projoba 2), and they do not teach Lactococcus lactus or Lactobacillus rhamnosus. Huys teaches that various bacterial species and strains are used as probiotics, including the Lactobacillus acidophilus of Riley, Cooper, Sultenfuss, Kris-Etherton, Projoba, Lourens-Hattingh, and Daikeler, Lactococcus lactus, and Lactobacillus rhamnosus (Table 3). Verdenelli teaches that a Lactobacillus rhamnosus strain could be a useful health-promoting probiotic (abstract). Kimoto teaches that a Lactococcus lactis strain could be a useful probiotic for promotion of human health (abstract, page 313). It would have therefore been obvious to one of ordinary skill in the art to substitute or supplement the Lactobacillus acidophilus and Lactobacillus bulgaricus in the composition with Lactobacillus rhamnosus and/or Lactococcus lactis to provide a probiotic effect.

The rejection of claim 11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riley  in view of Cooper, Sultenfuss, Kris-Atherton, ProJoba, Lourens-Hattingh, and Daikeler, as applied to claims 1 and 6-9 above, and further in view of Giampapa (US 20040001817, 1/1/2004, cited in IDS filed 08/05/2019), Kesselman (US 4740373, cited in IDS filed 08/05/2019), and Wolfrom (US 4326523, cited in IDS filed 08/05/2019), as evidenced by Sloan (http://www.mskcc.org/cancer-care/herb/quercetin; accessed 10/02/2021; cited in IDS filed 08/05/2019) is maintained.
With regard to claim 11, as described above, Riley, Cooper, Sultenfuss, Kris-Etherton, Projoba, Lourens-Hattingh, and Daikeler teach the limitations of 1 and also teach that the composition comprises vitamin A, vitamin B1, vitamin B2, vitamin B3, vitamin B6, vitamin B12, vitamin C, vitamin D, vitamin E, vitamin K, folic acid, iodine, lycopene, a probiotic composition comprising dried powder of blueberries and pollen extract, d-biotin, inositol, and fish oil. Additionally, Cooper teaches that it is useful for the potassium source to be potassium chloride (column 9, lines 19-20), for the copper source to be cupric gluconate, i.e., copper gluconate (column 8, lines 50-51), for the magnesium source to be magnesium oxide (column 8, lines 4-5), for the biotin to be d-biotin (column 6, line 58), and for the choline to be in the form of choline bitartrate, which renders obvious choline-L-bitartrate (column 7, line 8). Additionally, Sloan provides evidence that quercetin is a citrus flavonoid (page 1, clinical summary). Thus, Riley, Cooper, Sultenfuss, Kris-Etherton, Projoba, Lourens-Hattingh, and Daikeler teach all of the limitations of Claims 11 except that the calcium source is dicalcium phosphate, the chromium source is chromium sulfate, the manganese source is manganese gluconate, the molybdenum source is potassium molybdenate, the selenium source is selenomethionine, and the zinc source is zinc lactate. 
Regarding claim 11, Giampapa teaches that in a vitamin and mineral composition, it is useful for calcium to be delivered as dicalcium phosphate (paragraph 381); it would thus have been obvious to one of ordinary skill in the art at the time of invention to use dicalcium phosphate as the calcium source in the composition of Riley, Cooper, Sultenfuss, Kris-Etherton, Projoba, Lourens-Hattingh, and Daikeler.
Regarding claim 11, Kesselman teaches that in a vitamin and mineral composition, zinc lactate and chromium sulfate are suitable salts of zinc and chromium, respectively (Table II). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use these salts of zinc and chromium in the composition of Riley, Cooper, Sultenfuss, Kris-Etherton, Projoba, Lourens-Hattingh, and Daikeler.
Regarding claim 11, Giampapa teaches that in a vitamin and mineral composition, manganese gluconate is a suitable salt of manganese (paragraph 83). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use manganese gluconate as the manganese source in the composition of Riley, Cooper, Sultenfuss, Kris-Etherton, Projoba, Lourens-Hattingh, and Daikeler.
Regarding claim 11, Wolfrom teaches that in a vitamin and mineral composition, potassium molybdate is a suitable salt of manganese (column 7, lines 19-20). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use potassium molybdate as the molybdenium source in the composition of Riley, Cooper, Sultenfuss, Kris-Etherton, Projoba, Lourens-Hattingh, and Daikeler.
Regarding claim 11, Giampapa teaches that that in a vitamin and mineral composition, selenomethionine is useful as the selenium source for selenium supplementation (paragraph 81). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use selenomethionine as the selenium source in the composition of Riley, Cooper, Sultenfuss, Kris-Etherton, Projoba, Lourens-Hattingh, and Daikeler.
Regarding claim 11, Giampapa teaches in a vitamin and mineral composition, amino acids including L-arginine and n-acetyl cysteine are useful to include (paragraph 416). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include L-arginine and n-acetyl cysteine in the composition of Riley, Cooper, Sultenfuss, Kris-Etherton, Projoba, Lourens-Hattingh, and Daikeler.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-11 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8 of copending Application No. 17/379,255 (reference application, hereafter ‘255). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 6-11 and 27, claims 2-8 of ‘255 recites a method comprising administering to a human subject a therapeutically effective mount of a composition comprising vitamin A, vitamin B1, vitamin B2, vitamin B3, vitamin B5, vitamin B6, vitamin B12, vitamin C, vitamin D, vitamin E, vitamin K, folic acid, calcium source, potassium source, magnesium source, phosphate source, iodine, copper source, chromium source, manganese source, molybdenum source, selenium source, zinc source, lycopene, one or more carotenoids, one or more flavonoids, biotin, inositol, choline, one or more amino acids, a probiotic composition comprising the powder of one or more dried fruits and pollen extract or Terminalia arjuna or an extract thereof, fish oil, and one or more pharmaceutically acceptable excipients; which is the same method as claimed in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant argues that the combined references make it, at best, obvious to try to combine the claimed ingredients on the outside chance that one might succeed in treating the myriad of conditions set forth in Riley and the other cited references.  Applicant argues that the expectation of success is speculative and unpredictable, especially the expectation of succeeding at achieving a demonstrable “decrease in at least one or pulse wave velocity (PWV) values ; and endothelial function (AIX) values in a patient”, that the prima facie case of obviousness cannot stand.  Applicant argues that Riley admits that multi-vitamin formulations available are designed without consideration for micronutrient interactions and that many multi-vitamin formulations on the market are haphazardly self-designed to supply megadoses of potentially toxic amounts of nutrients.  Applicant argues that in light of Riley’s warnings, there is little predictability as to what formulations might achieve the desired salutary effect without having deleterious effects.
Applicant's arguments filed on 07 April 2022 have been fully considered but they are not persuasive.  In response, the teachings of Cooper, Sultenfuss, Kris-Etherton and ProJoba provides a reason to incorporate additional micronutrients to the composition of Riley.  Riley discloses a composition comprising multiple vitamins and minerals for cardiovascular benefits (see rejection and see abstract of Riley).  Cooper provides the reason to add vitamin K, potassium, iodine, and choline into the composition of Riley because Cooper also teaches multi-vitamin and mineral supplement that reduces cardiovascular risk (15:30-34, 14:32-34).  Therefore, it would have been obvious to include ingredients of Cooper not found in Riley, including vitamin K, a potassium source, iodine and choline, to the composition of Riley to achieve a favorable intake of micronutrients, which is the goal of both Riley and Cooper.  Sultenfuss teaches vitamin and mineral supplement to promote general health (column 3, lines 7-11).  It would have been obvious to include the components of Sultenfuss not found in the composition of Riley and Cooper, including molybdenum and inositol (column 7, lines 31-36; column 5, lines 44-49), in the composition of Riley and Cooper to provide a more complete supplementation.  Therefore, Sultenfuss reasonably support inclusion of molybdenum and inositol into the supplement of Riley and Cooper.  Kris-Atherton teaches improving cardiovascular health with fish oil supplementation (see entire Kris-Etherton NPL).  It would have therefore been obvious to include the component of Kris-Etherton in the composition of Riley, Cooper, and Sultenfuss because the compositions are independently recognized in the art as having the same purpose and the same effect (improved cardiovascular health) and thus it would have been obvious to combine them in the same composition and administered the composition for that purpose to a subject.  This is supported also by MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”  Projoba teaches that flower pollen extracts contain every micronutrient required for the human body to survive and that probiotic bacteria have general health benefits in supplements. It would have therefore been obvious to include the flower pollen extract-probiotic composition of Projoba in the composition of Riley, Cooper, Sultenfuss, and Kris-Etherton for the reasons given above, i.e., that the compositions are independently recognized in the art as having the same purpose and the same effect (micronutrient supplementation to prevent disease and protect against deficiency and general health effects), and thus it would have been obvious to combine them in the same composition and administered to composition to a subject to promote health and prevent including cardiovascular disease.
Applicant argues that the office relied on impermissible hindsight reasoning, using Applicant’s own disclosure, to assemble a large number of references that allegedly disclose all of the claimed ingredients and allegedly exhibit the claimed effect.
In response, clear motivation has been applied in the rejections above to combine the teachings of the references with those of Riley, Cooper, Sultenfuss, Kris-Etherton and ProJoba, and this motivation has not been addressed or challenged by Appellant’s argument. Again, as described above, the references of record teach all of the claim limitations, and clear motivation was provided to combine the references from a finite set of options. A clear rationale and explanation was provided as to why there would be a reasonable expectation of success in the combination. The claim limitations and the motivation to combine the references were not gleaned only from Appellant’s disclosure. Therefore, there was no impermissible hindsight in the rejections.
Furthermore, Riley explicitly teaches cardiovascular benefits of the composition (see rejection and see abstract of Riley), and indeed, the cardiovascular benefits are even the motivation for combining Riley with Cooper, Sultenfuss and Kris-Etherton, who also teaches cardiovascular benefits. Therefore, cardiovascular benefits (e.g. decrease in pulse wave velocity (PWV) values and endothelial function (AIX) values) such as those observed by Applicant would have been expected from the prior art composition.  Appicant’s general argument of lack of predictability in the art that does not even address the actual bases for rejection clearly does not establish that there was no reasonable expectation of success.  MPEP 2143.02 II: “Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).”
Thus, for the reasons of record and for the reasons presented above claims 1 and 6-11 are rejected under 35 U.S.C. 103(a).


Conclusion and Correspondence
No claims are allowed.
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619







/Robert T. Crow/Primary Examiner, Art Unit 1634